Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation of, “a data resource” is not recited in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 14.  Claim 1 recites the limitations of receiving, via a payment card application programming interface (API) channel, a contactless payment message comprising at least a consumer account number, an acquirer account number, and transaction information for a transaction; converting the contactless payment message to an open banking message by: obtaining a business-to-business (B2B) trust token corresponding to the consumer account number, the B2B trust token being unique for the transaction; and creating the open banking message for an open banking API channel using at least the B2B trust token, the acquirer account number, and the transaction information; and communicating, via the open banking API channel, the open banking message to a consumer bank system.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Creating a banking message recites a commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processing system and storage system in Claim 8 and the processing system in Claim 14 is just applying generic computer components to the recited abstract limitations.  No structure is set forth in Claim 1. The payment card application programming interface (API) channel in Claims 1, 8, and 14 and the data resource in Claim 8 appears to be just software.  Claims 8 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite processing system and storage system in Claim 8 and the processing system in Claim 14. No structure is set forth in Claim 1.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0084, 0137, 0141] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-13, and 15-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-13, and 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2019/0197548 (Kelly-Frank et al. ‘548) in view of U.S. Pat. No. 10,878,422 (Sheets ‘422).

	Re Claim 1:  Kelly-Frank et al. ‘548 disclose a method comprising: receiving via a payment card application programming interface (API) channel (claim 2), a message requesting an account number of a payment account for a transaction, comprising at least a token provisioned to the payment account but not an actual account number for the payment account (claims 12, 18); converting the token corresponding to the account number for the payment account (claim 12); generating and provisioning the token to a consumer for the payment account and transmitting the token to a token data structure (120) with an identification of the payment account with which the token is associated (paragraph [0026]; Figure 1).

	Kelly-Frank et al. ‘548 disclose the method substantially as claimed, in supra, with the exception of requiring receiving, via a payment card application programming interface (API) channel, a contactless payment message comprising at least a consumer account number, an acquirer account number, and transaction information for a transaction; and creating the open banking message for an open banking API channel using at least the B2B trust token, the acquirer account number, and the transaction information.  Sheets ‘308 discloses generating a transaction request message comprising a merchant token, a transaction amount, a consumer’s primary account number, and an authentication token (claim 1), wherein a device may use contactless mode to send or receive data from a payment device or user mobile device (column 4, line 54 - column 5, line 4); and creating a modified authorization response message (column 2, lines 1-21; column 6, lines 9-27).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention of modify the method of Kelly-Frank et al. ‘548, in view of the teachings of Sheets ‘308, to include the aforementioned limitations for the basic reason of combining known variations to yield the predictable result of a more secure system.

	Re Claim 2:  Kelly-Frank et al. ‘548 in view of Sheets ‘308 disclose the method substantially as claimed, in supra, including that obtaining the B2B trust token comprises generating the B2B trust token using at least the consumer account number and the transaction information (Kelly-Frank et al. ‘548: paragraphs [0017, 0026]; Figure 1).

Re Claim 3:  Kelly-Frank et al. ‘548 in view of Sheets ‘308 disclose the method substantially as claimed, in supra, including that the contactless payment message is a contactless payment pre-authorization message and the open banking message is an open banking fund confirmation message, the open banking fund confirmation message being a request for confirmation of funds in a consumer account corresponding to the consumer account number (Sheets ‘308: 112, 108; column 1, lines 50-64; column 8, lines 9-19).

Re Claim 4:  Kelly-Frank et al. ‘548 in view of Sheets ‘308 disclose the method substantially as claimed, in supra, including that the contactless payment message is a contactless payment authorization message and the open banking message is an open banking payment initiation message, wherein the open banking payment initiation message initiates a movement of funds from a consumer account corresponding to the consumer account number to an acquirer account corresponding to the acquirer account number (Sheets ‘308: claim 1).

Re Claim 5:  Kelly-Frank et al. ‘548 in view of Sheets ‘308 disclose the method substantially as claimed, in supra, including that the contactless payment message is a contactless payment verification and digitization message and the open banking message is an open banking account and transaction message, wherein the open banking account and transaction message initiates an action on a consumer account corresponding to the consumer account number (Kelly-Frank et al. ‘548: 106; paragraph [0039]; Sheets ‘308: claim 1)

	Re Claims 8-11:  System claims 8-11 are substantially similar to previously rejected method claims 1 and 3-5, respectively and are therefore considered to be rejected here using the same art and rationale.

	Re Claims 14-17 and 20:  Computer-readable storage media claims 14-17 and 20 are substantially similar to previously rejected method claims 1, 3-5, and 2, respectively and are therefore considered to be rejected here using the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-D cited on PTO-892 form have been included to illustrate the state of the art in the field of invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
9/2/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693